Motion to amend the court’s decision, handed down January 19, 1944, certifying questions to the Court of Appeals, granted, in accordance with the stipulation of the parties and at their request, to read as follows: Question 1. Did the Supreme Court have jurisdiction of the subject matter of the complaint? Question 2. Does the complaint constitute the proper procedure for determining the constitutionality of Laws of 1943, chapter 46? Question 3. Does the Supreme Court have jurisdiction over the person of the State of New York in this action? [See ante, pp. 236, 853, sub mom. Niagara Falls Power Co. v. Nalpin.] AH concur.